DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
This a response to Applicant’s amendment filed on 28 January 2021, wherein: 
Claims 1, 4-9, 13-17, and 20 is amended.
Claims 2, 3, 10-12, 18, and 19 are original.
Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Independent claims 1, 8, and 14 each end the “play the related audio prompt” limitation with the term “and”.  Conventional practice is to format the claim such that the 
Dependent claims 2-7, 9-13, and 15-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1, 8, and 14, it is unclear how the graphical video marker (GVM) performs the function of further prompting the individual to interact with the avatar.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  The only actual use of the term “prompting” is the “Related Audio Prompt (RAP)” which describes “how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation.”  See para. 45.  A passive indicator is particularly different from an active function of prompting.  Thus, one of ordinary skill in the art would not be 

Regarding claim 16, it is unclear what constitutes the metes and bounds of "a second one of the devices running a supervising client is configured to remotely control a first one of the devices running a student client in response to a command from a supervising user". Para. 25 merely recites the same language as the claim, while para. 60 and 60 describe a supervising adult controlling a student client's experience using the program. Thus, no actual description of "remotely controlling a first one of the devices" is provided by the instant disclosure. Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought. For the purposes of compact prosecution, this limitation is construed as controlling the student client's experience using the program as described in para. 60 and 61 which equates to merely the manual task of a clinician, therapist, or caregiver controlling a social emotional learning (SEL) lesson. Dependent claim 17 inherits the deficiencies of its parent claims, and is thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, 8, and 14, the originally filed disclosure is silent regarding the newly claimed limitation “the graphical video marker for further prompting the individual to interact with the avatar”.  In particular, the graphical video marker is merely described in the originally filed disclosure as a halo or highlighting of a character as an indicator that the character is having a thought or experiencing emotion based on the presented story.  See, for example, at least para. 44, 45, and 82.  The only actual use of the term “prompting” is the “Related Audio Prompt (RAP)” which describes “how the character with the GVM is feeling or a thought, emotion, feeling, etc. the character is experiencing based on the displayed situation.”  See para. 45.  A passive indicator is particularly different from an active function of prompting.  Thus, claiming that a graphical video marker performs the active function of prompting is new matter.  Dependent claims 2-7, 9-13, and 15-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
The instant claims are directed to methods and a product which fall under the four statutory categories (STEP 1: YES).
However, independent claim recites displaying a first scene of a social story, the social story being configured to teach a social skill, the first scene comprising an avatar representing a person in the first scene, wherein the first scene is for representing a real-world environment of the individual; playing an audio file describing a situation encountered in the first scene, the situation being representative of a real-world situation encountered by the individual; displaying a graphical video marker corresponding to the avatar after the audio file has played, the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar; playing a related audio prompt in response to interaction by the individual with the avatar, the related audio prompt describing the perspective of the person represented by the avatar; and displaying a question and a plurality of possible answers to the question, the question for testing comprehension of the social skill; receiving a selection of one of the plurality of possible answers by the individual; tracking progress of the individual in learning the social skill based on the selection of the one of the plurality of possible answers; and advancing the individual to a second social story based on the tracking of the progress.  Independent claim 8 recites displaying a first scene of a social story, the social story being configured to teach a social skill, and wherein the first scene is for representing a real-world environment of the individual; playing an audio file describing a situation encountered in the first scene, the situation being representative of a real-world situation encountered by the individual, the first scene comprising an avatar representing a person in the first scene; displaying a graphical video marker corresponding to the avatar after the audio file has played, the graphical video marker for indicating the person represented by the avatar has a perspective associated 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a display panel (claims 1 and 14), a speaker (claims 1 and 14), a memory (claims 6, 8, and 14), a plurality of electronic devices (claim 8), a processor (claims 8 and 14), a network connection (claim 8), a plurality of devices (claim 14), an input device (claim 14), a second one of the devices is configured to remotely control a first one of the devices (claim 15), a remote server (claim 16) is not sufficient to impart patentability to the method performed by the apparatus.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by the lack of significant structure in the figures (i.e., Fig. 2 is the only figure that identifies any semblance of structure and illustrates only stock images; Fig. 3-17 illustrate that the claimed invention is software-implemented) and the generic nature in which any structural items are described in the claims and the specification (see, for example, para. 40, 41, 54, 58, 60-64, and 94).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed. The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or 
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claim does not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 2 which illustrates the components as stock images.  Further evidence is provided by the specification.  See, for example, at least para. 40, 41, 54, 58, 60-64, and 94.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie (US 2012/0308970) in view of Lokuge et al. (2014/0234816, hereinafter referred to as Lokuge), Fable1, and Giant Bomb2.

Regarding claim 1, Gillespie teaches a method of treating an individual on an autism spectrum by using multimedia (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism), the method comprising:
displaying, on a display panel, a first scene of a social story, the social story being configured to teach a social skill (Gillespie, para. 57, “Targeted users are given scenarios to identify proper social behaviors”), the first scene comprising an avatar representing a person in the first scene (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”), wherein the first scene is for representing a real-world environment of the individual (Gillespie, para. 85, “Targeted users are rewarded within the software and by… the exercising of proper etiquette and social skills in real live scenarios.”); 
displaying, on the display panel, a graphical video marker corresponding to the avatar after the audio file has played (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); 
and 
displaying, on the display panel, a question and a plurality of possible answers to the question, the question for testing comprehension of the social skill (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices”.  Demonstrating honesty is construed as a social skill.);
receiving a selection of one of the plurality of possible answers by the individual (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.);
tracking progress of the individual in learning the social skill based on the selection of the one of the plurality of possible answers (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and
advancing the individual to a second social story based on the tracking of the progress (Gillespie, para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”).
Gillespie does not explicitly teach the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar.
However, in a related art, Fable teaches the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and prompting the individual to interact with the avatar in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and for further prompting the individual to interact with the avatar of Fable into Gillespie because highlighted non-player 
Gillespie does not explicitly teach playing, by a speaker, an audio file describing a situation encountered in the first scene and playing, on the speaker, a related audio prompt in response to interaction by the individual with the avatar, the related audio prompt describing the perspective of the person represented by the avatar.
However, in a related art, Lokuge teaches playing, by a speaker, an audio file describing a situation encountered in the first scene and playing, on the speaker, a related audio prompt in response to interaction by the individual with the avatar, the related audio prompt describing the perspective of the person represented by the avatar (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art to include the audio scene description of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 2, Gillespie in view of Lokuge teaches the method of claim 1, wherein the graphical video marker is a colored halo around the avatar (A colored halo is inherent in Gillespie since “highlighting” necessarily requires a color. A highlight is construed as a halo.).

Regarding claim 3, Gillespie in view of Lokuge teaches the method of claim 2, wherein the colored halo is orange or yellow (Gillespie, para. 101, “e.g., to become highlighted in YELLOW, as merely one example”).

Regarding claim 4, Gillespie in view of Lokuge teaches the method of claim 1 and the method of claim 8, wherein the second story includes a second scene, the second scene comprising the avatar (Gillespie, para. 87, “During the journey, the system may be configured to allow the avatar to encounter multiple characters over time and/or after completed tasks that may help or hinder the avatar's journey to improved behavior performance.”  Encountering multiple characters over time and/or after completed tasks is construed as multiple stories with multiple scenes.  Thus, Gillespie also teaches the second story includes a second scene, the second scene comprising the avatar. Para. 141, “In another aspect, a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”).

Regarding claim 5, Gillespie in view of Lokuge teaches the method of claim 1, wherein the first scene comprises a plurality of avatars, one of the avatars mimicking physical characteristics of the individual (Gillespie, para. 80, Students may interact with the system product through a personalized avatar (i.e., a user's representation of him/her in a picture icon) and encounter multiple characters on as improved school performance or changed behaviors are engendered.”  The personalized avatar is construed as an avatar that mimics physical characteristics of the individual.).

Regarding claim 6, Gillespie in view of Lokuge teaches the method of claim 1, further comprising recording, in a memory, a selection by the individual of the possible answers .

Regarding claim 7, Gillespie in view of Lokuge teaches the method of claim 6, further comprising replaying, on the display panel, the selection of the possible answers (Gillespie, para. 88 examples this with “In another example, the targeted user may choose an inappropriate response when presented with a social behavior scenario, which results in the targeted user hurting another targeted user's feeling.”).

Regarding claim 8, Gillespie teaches a method of treating an individual with a social communication delay or disorder (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism) by using a plurality of electronic devices (Gillespie, Fig. 1 and 22 illustrate a plurality of electronic devices used), each of the electronic devices comprising a processor and a memory connected to the processor (Gillespie, Fig. 22, Processor/Processing 2206, Cloud/Network 2202 also includes Processing), the method comprising:
displaying, on a first one of the electronic devices, a first scene of a social story, the social story being configured to teach a social skill (Gillespie, para. 57, “Targeted users are given scenarios to identify proper social behaviors”), and wherein the first scene is for representing a real-world environment of the individual (Gillespie, para. 85, “Targeted users are rewarded within the software and by… the exercising of proper etiquette and social skills in real live scenarios.”);
 the first scene comprising an avatar representing a person in the first scene (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”);
displaying, on the first one of the electronic devices, a graphical video marker corresponding to the avatar after the audio file has played (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); 
and 
displaying, on the first one of the electronic devices, a question and a plurality of possible answers to the question testing comprehension of the social skill (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices”.  Demonstrating honesty is construed as a social skill.);
recording an inputted answer from among the possible answers via the first one of the electronic devices by the individual (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.);  
transmitting the inputted answer from the first one of the electronic devices to a second one of the electronic devices via a network connection (Gillespie, Fig. 1 and 22 illustrate transmitting between electronic devices via a network connection; para. 55, “Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).”);
tracking progress of the individual in learning the social skill based on the selection of the one of the plurality of possible answers (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and
advancing the individual to a second social story based on the tracking of the progress (Gillespie, para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”).
Gillespie does not explicitly teach the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar.
However, in a related art, Fable teaches the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and prompting the individual to interact with the avatar in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and for further prompting the individual to interact with the avatar of Fable into Gillespie because highlighted non-player 
Gillespie does not explicitly teach playing, on the first one of the electronic devices, an audio file describing a situation encountered in the first scene, the situation being representative of a real-world situation encountered by the individual and playing, on the first one of the electronic devices, a related audio prompt in response to interaction by the individual with the avatar, the related audio prompt describing the perspective of the person represented by the avatar.
However, in a related art, Lokuge teaches playing, on the first one of the electronic devices, an audio file describing a situation encountered in the first scene and playing, on the first one of the electronic devices, a related audio prompt in response to interaction by the individual with the avatar, the related audio prompt describing the perspective of the person represented by the avatar (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art to include the audio scene description of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 9, Gillespie in view of Lokuge teaches the method of claim 8, wherein the second story includes a second scene, the second scene comprising the avatar (Gillespie, para. 87, “During the journey, the system may be configured to allow the avatar to encounter multiple characters over time and/or after completed tasks that may help or hinder the avatar's journey to improved behavior performance.”  Para. 141, “In another aspect, a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”).

Regarding claim 10, Gillespie in view of Lokuge teaches the method of claim 9, further comprising concurrently displaying, on the first and second ones of the electronic devices, the second scene of the social story (Gillespie, para. 55, “The system allows the assisting user to see the targeted user's school workload and extracurricular activities as well as send information to the targeted user. The system notifies both the targeted user and assisting user about assignment status, if the targeted user is overextended or when the targeted user falls behind schedule in their work. The assisting user can access this information either via a mobile device or online for one or multiple targeted users.”).

Regarding claim 11, Gillespie in view of Lokuge teaches the method of claim 10, wherein the displays of the first and second ones of the electronic devices display the same information (Gillespie, para. 55, “The system allows the assisting user to see the targeted user's school workload and extracurricular activities as well as send information to the targeted user. The system notifies both the targeted user and assisting user about assignment status, if the targeted user is overextended or when the targeted user falls behind schedule in their work. The assisting user can access this information either via a mobile device or online for one or multiple targeted users.”).

Regarding claim 12, Gillespie in view of Lokuge teaches the method of claim 9, further comprising concurrently playing, on the first and second ones of the electronic devices, the audio file describing the first scene (As identified in the rejection of independent claim 8 above, Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”  Further in para. 38, “An education scenario can be started by a student, a teacher, a parent, a counselor, et al. An interactive multi-media simulation of a real life situation is presented to a child user or other users.”).

Regarding claim 13, Gillespie in view of Lokuge teaches the method of claim 12, further comprising displaying, on the second one of the electronic devices, a second scene of the social story in response to an input via the first one of the electronic devices (Gillespie, para. 55, “The system allows the assisting user to see the targeted user's school workload and extracurricular activities as well as send information to the targeted user. The system notifies both the targeted user and assisting user about assignment status, if the targeted user is overextended or when the targeted user falls behind schedule in their work. The assisting user can access this information either via a mobile device or online for one or multiple targeted users.”).

Regarding claim 14, Gillespie teaches a system for treating an individual on an autism spectrum by using multimedia (Gillespie, para. 6 and 7 identify several developmental issues and conditions that are addressed by Gillespie, including autism), the system comprising a plurality of devices in communication with each other (Gillespie, Fig. 1 and 22 illustrate a plurality of electronic devices in communication with each other), each of the devices comprising:
a processor (Gillespie, Fig. 22, Processor/Processing 2206, Cloud/Network 2202 also includes Processing); 
a speaker connected to the processor (Gillespie, para. 37, “The presently disclosed apparatus and methods provide, in one example, applications that are configured to run on computers, smart devices, mobile devices, and similar computing device”; para. 55, “This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported”; and para. 144, “set the sound of their transactions, and to add a personal theme song.” In combination demonstrate Gillespie includes a speaker connected to the processor, particularly since smartphones, such as the iPhone smart mobile device, and he iPad tablet include speakers.) ; 
a display panel connected to the processor and configured to display an image (Gillespie, para. 80 describes this limitation); and 
an input device connected to the processor and configured to receive an input (Gillespie, para. 55, “Targeted users may enter tasks (e.g., schoolwork assignments) into the system via a targeted user interface, assisted by a visual and graphical user interface complete with icons that minimize the amount of typing, plus auto correction and auto word suggestion features. This product will leverage to the greatest extent possible all of the user experience features available on iPhone and iPad, as examples, or that of any other type of device being supported.  In particular, the Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).” Para. 102, “The system application may be configured to incorporate as many usability features as possible from the iPhone, iPad, and Android operating systems, including icons for entering assignments, autocorrect, and auto-suggest for entering text.”); and 
a memory connected to the processor (Gillespie, Fig. 22, Memory 2208, Cloud/Network 2202 also includes Database/memory), wherein the memory stores instructions that, when executed by the processor, causes the processor to: 
display a first scene of a social story on the display panel, the social story being configured to teach a social skill (Gillespie, para. 57, “Targeted users are given scenarios to identify proper social behaviors”), the first scene comprising an avatar representing a person in the first scene (Gillespie, para. 82, “Both targeted users and parents or assisting users have the option to interact with the system community via a self-designed avatar.”), wherein the first scene is for representing a real-world environment of the individual (Gillespie, para. 85, “Targeted users are rewarded within the software and by… the exercising of proper etiquette and social skills in real live scenarios.”); 
display a graphical video marker corresponding to the avatar, on the display panel (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.”); and 
display a question and a plurality of possible answers to the question on the display panel for testing comprehension of the social skill (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices”);
receive a selection of one of the plurality of possible answers by the individual (Gillespie, para. 143, “the system may be configured to allow a targeted user to demonstrate honesty through responses to scenarios with multiple choices, with varying levels of reward based on the qualitative response (e.g., poorer to better to best responses for a given scenario).”  Each response to scenarios with multiple choices is construed as a selection of one of the plurality of possible answers.); 
track progress of the individual in learning the social skill based on the selection of the one of the plurality of possible answers (Gillespie, Fig. 3 illustrates displaying a targeted user’s success or reward progression over a time frame.  Para. 149, “track and monitor their desired behavior change for their targeted user”); and 
advance the individual to a second social story based on the tracking of the progress (Gillespie, para. 141, “a targeted user advances to a next level (i.e., ‘LEVEL TWO’) when targeted user's accumulated number of Credit earned is equal to some predetermined amount.”  Para. 143, “targeted user may advance to a next level (e.g., "LEVEL FOUR") when the targeted user's accumulated number of dollars earned equals a third predetermined amount.”).
Gillespie does not explicitly teach the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar.
However, in a related art, Fable teaches the graphical video marker for indicating that the person represented by the avatar has a perspective associated with the situation, the graphical video marker for further prompting the individual to interact with the avatar (Fable, pg. 1, “Talk to the people marked on your MAP with a GREEN DOT.  They have something interesting to say, and will highlight GREEN when you approach them.  Press ”A” to talk to a highlighted person.”, pg. 2 illustrates an avatar highlighted as described in pg. 1.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intended use of a graphical video marker for representing that the avatar has a perspective associated with the situation and prompting the individual to interact with the avatar in Gillespie because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  Regardless, it would have 
Gillespie does not explicitly teach play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar.
However, in a related art, Lokuge teaches play an audio file on the speaker, the audio file describing a situation encountered in the first scene and play a related audio prompt, on the speaker, in response to interaction by the individual with the avatar, the related audio prompt describing the perspective represented by the avatar (Lokuge, para. 38, “The presentation can include playing audio clips that can include dialogue between the characters in the education scenario or narratives explaining the background, the sequence of events, and an outcome of the scenario.”).
It would have been obvious to a person having ordinary skill in the art to include the audio scene description and prompting of Lokuge in the scenarios of Gillespie because it is merely providing an automated means of what is traditionally performed verbally by a therapist working with a patient or a teacher working with a student.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Gillespie in view of Lokuge teaches the system of claim 14, wherein the interaction with the avatar via one of the devices causes the processor of the one of the devices to communicate with a processor of another one of the devices (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as interaction with the avatar via one of the devices causes the processor of the one of the devices to communicate with a processor of another one of the devices.).

Regarding claim 16, Gillespie in view of Lokuge teaches the system of claim 14, wherein a second one of the devices running a supervising client is configured to remotely control a first one of the devices running a student client in response to a command from a supervising user (Gillespie, para. 75, “The first level may be an Administrator level.  In this level, one assisting user serves as the administrator for the system.”  As identified in the rejection of claim 16 under 35 USC 112(b), this claim limitation is construed as controlling the student client’s experience using the program.  A system administrator controls all aspects of the system.).

Regarding claim 17, Gillespie in view of Lokuge teaches the system of claim 16, wherein the devices are each connected to a remote server via the Internet (Gillespie, Fig. 1 and 22 illustrate that the devices are each connected to a remote server via a network/cloud. Para. 42, “various networking technologies (e.g., Internet, etc.)”).

Regarding claim 18, Gillespie in view of Lokuge teaches the system of claim 14, wherein the graphical video marker is a colored halo around the one of the avatars (A .

Regarding claim 19, Gillespie in view of Lokuge teaches the system of claim 18, wherein the processor is configured to detect an input corresponding to the graphical video marker (Gillespie, para. 112, “highlight or display an assisting user icon to remind targeted user (or alert the assisting user) if there is something they need from their assisting user for the assignment, as merely a few examples.” Alert the assisting user is construed as selecting the highlighted avatar, thus detecting an input corresponding to the graphical video marker.).

Regarding claim 20, Gillespie in view of Lokuge teaches the system of claim 14, wherein the memory is configured to store inputs via corresponding one of the devices (Gillespie, para. 55, “Application may allow users to enter and track assigned tasks, due dates for tasks, and activities on a smart device and share the information with the assisting users (e.g., assisting users or guardians).”).

Response to Arguments
Applicant’s arguments, filed 28 January 2021, with respect to the objections to claims 8-13 have been fully considered and are persuasive.  The amendments to claim 8 obviate the objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant's remaining arguments filed 28 January 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of claim 16 under 35 USC 101, Applicant asserts that the claims, as a whole, integrate the abstract idea into a practical application, and then recites “a claim can integrate a judicial exception into a practical application by applying or using the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition” from the October 2019 Update.  Here, Applicant also recites that the “treatment/prophylaxis” consideration “encompasses the integration of any type of judicial exception into a practical application, including abstract ideas such as the mental comparison of immunization-related information in Classen Immunotherapies Inc. v. Biogen IDEC, which was practically applied by actually immunizing mammals in accordance with a particular immunization schedule.”
Examiner respectfully disagrees.  As identified in the rejection above, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum, and claim 8 merely recites that the intended use of the method is to treat an individual with a social communication delay or disorder. Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder. Specifically, the claims merely recite an approach to teaching a social emotional learning (SEL) lesson to a student.  Beyond the intended use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to "an individual on the autism spectrum" or "an individual with a social communication delay or disorder" and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a student.  Furthermore, Applicant’s recitation from the October 2019 Update regarding Classen is silent regarding any linking of the Classen decision to the instant claims.  Regardless, Classen identified the critical step of actually immunizing mammals in accordance with a particular immunization schedule.  In contrast, the instant claims do not provide a 
Applicant then asserts that the claims, as amended, recite a specific approach that effects treatment of an autistic individual, and that the recited limitations are highly correlated to the treatment of individuals on the autism spectrum by reciting from the background section of the specification that one major component of ASD individuals’ social difficulties lies with their struggle with perspective-taking.  Thus, the claimed invention treats an autistic individual by engaging the individual in perspective taking exercises electronically.
Examiner respectfully disagrees.  Again, Claims 1 and 14 merely recite that the intended use of the method and system is to treat an individual on the autism spectrum, and claim 8 merely recites that the intended use of the method is to treat an individual with a social communication delay or disorder. Thus, the steps of the method at best provide a generalized approach and do not effect a particular treatment, let alone any actual treatment of a cognitive disorder. Specifically, the claims merely recite an approach to teaching a social emotional learning (SEL) lesson to a student.  Perspective-taking is a common social emotional learning topic taught to a general population.  Beyond the intended use statements identified in the preamble of each of the independent claims, the claims do not provide any indication of how the lesson is tailored to "an individual on the autism spectrum" or "an individual with a social communication delay or disorder" and/or that it provides a verifiable treatment that is distinct from merely a lesson that is taught to a general population student.
Applicant then asserts that the tracking and advancing steps are related to the altering an order and timing of vaccinations example provided in the October 2019 Update.
It is unclear which example in the October 2019 Update Applicant is referring to because none of Examples 43-46 do not discuss an order and timing of vaccinations.  For the purposes of compact prosecution, Applicant’s recitation of an order and timing of vaccinations is construed as a citation to the Classen decision that Applicant recited in pg. 9 of the Remarks.  

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that none of the cited references teach or suggest all of the limitations of the amended claims.
Examiner respectfully disagrees.  The rejections of the claims under 35 USC 103 have been updated to address the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews (US 3,769,872) discloses a clue may be given in the color of the coincident bar lines.
Foster (US 5,306,153) discloses the colors on the tiles and the colors of the boxes serve as a guide or hint to the user.
Skeans et al. (US 2002/0081561) discloses highlighting words or sentences that might give a clue to the meaning of another word.
Best (US 6,921,336) discloses blinking or changing color or brightness or otherwise highlight or indicate areas of possible interest to a player and positioning a cursor, highlight, or other visual indicator to an LCD screen location corresponding to the indicated area.
Snoddy et al. (US 2006/0068917 and US 2008/0214273) discloses surrounding a player’s avatar with a halo, pointing to it with an arrow or otherwise providing graphics to provide an indication to the player of the avatar’s location within the game environment.
Stone (US 2007/0122776) discloses clues or suggestions may be highlighted in a different color.
Wilson et al. (US 2007/0242036) discloses a highlight indicator as a halo for a character.
Clanton et al. (US 7,386,799) discloses a visual indicator as a highlight of a nametag of an avatar.
Hayashi et al. (US 2008/0288878) discloses indicating other available input options on the virtual user input interface with a different second color to give hints to the user.
Stein (US 2009/0088235) discloses providing hints as a chime, sound, highlight of the hinted ring, a textual indication, or the like.
Wistendahl et al. (US 7,577,978) discloses clues and halo “helpers” displayed as overlays.
Yamaguchi et al.  (US 2009/0325697) discloses an indicator as a highlight color.
Gal et al. (US 2010/0190143) discloses hints or responses that are presented using markings or highlights in text.
Krzeslo et al. (US 2010/0210359) discloses visual indicators as highlight colors.
Weary et al. (US 2010/0209896) discloses providing visual clues or highlights.
Birr (US 2011/0014595) discloses providing color or location hints.
Challinor et al. (US 2011/0185309) discloses colors or textures of the indicators or lines or arrows that can be modified.
Sloan et al. (US 2012/0329542) discloses highlighting to indicate a recommendation.
Stegall (US 2013/0079077) discloses highlighting clues.
Perez et al. (US 2013/0083003) discloses highlighting certain players or objects.
Wood et al. (US 2013/00260346) discloses providing visual clues by illuminating.
Kern et al. (US 2014/0018157 and US 2014/0031121) discloses highlight a player or zone of action to enable easy identification.
Anand et al. (US 2014/00274244) discloses providing a hint by highlighting.
Luke et al. (US 2015/0104762) discloses providing a hint by highlighting.
Vuong (US 2015/0106705) discloses providing a hint by highlighting.
Kikuchi et al. (US 2015/0254275) discloses providing a halo to shine around an avatar.
Tang et al. (US 2018/0028918) discloses highlighting by color or highlight avatars for some game characters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL E LANE/            Examiner, Art Unit 3715                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Goldenhalk. (2011, November 14). The first 10 Minutes of - Fable. Xbox (Original) (Non-Anniversary Edition). Youtube. https://www.youtube.com/watch?v=Urs38HYDu1o. 
        
        2 Non-Player Character (Concept). Giant Bomb. (2013, February 18). https://www.giantbomb.com/non-player-character/3015-967/.